UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6221



ENGRAM M. BELLAMY,

                                              Plaintiff - Appellant,

          versus


MICHAEL M. CLATTERBUCK, Magistrate,

                                               Defendant - Appellee.


Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.   Jackson L. Kiser, Senior
District Judge. (CA-02-1133)


Submitted:   November 17, 2003                Decided:   May 26, 2004


Before LUTTIG and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Engram M. Bellamy, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Engram M. Bellamy appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (2000) complaint under 28

U.S.C. § 1915A(b) (2000).   We have reviewed the record and find no

reversible error.     Accordingly, we deny Bellamy’s motion for

appointment of counsel and affirm on the reasoning of the district

court.   See Bellamy v. Clatterbuck, No. CA-02-1133 (W.D. Va. Nov.

12, 2002).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          AFFIRMED




                               - 2 -